Case 18-08044-JMM         Doc 42    Filed 03/12/20 Entered 03/12/20 13:16:49   Desc Main
                                   Document     Page 1 of 24



   Robert J. Maynes, ISB No. 6905
   Stephen K. Madsen, ISB No. 6253
   MAYNES TAGGART PLLC
   P. O. Box 3005
   Idaho Falls, ID 83403
   Telephone: (208) 552-6442
   Facsimile: (208) 524-6095
   Email: rmaynes@maynestaggart.com
          smadsen@maynestaggart.com

   Attorneys for Plaintiff

                             UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

   In Re:                                        Case No. 11-40128 JMM

   KINGSTON, DAVID ORVILLE,                      Chapter 11

            Debtor.

   DAVID ORVILLE KINGSTON,                       Adversary Case No. 18-08044 JMM

            Plaintiff,

            vs.

   BANK OF AMERICA, N.A., successor by
   merger to BAC Home Loans Servicing, L.P.
   f/k/a Countrywide Home Loans Servicing,
   LP, successor to Countrywide Home Loans,
   Inc.; FNMAACT/ACT InvestorBlock 313
   FNMA MBS Pool Number 431614;
   FEDERAL NATIONAL MORTGAGE
   ASSOCIATION (FNMA) a/k/a Fannie Mae,
   a Federally chartered corporation; DOES 1-
   10, unknown business entities; and DOES
   11-20, unknown individuals.

            Defendants.
Case 18-08044-JMM        Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49                Desc Main
                                   Document     Page 2 of 24



                             SECOND AMENDED COMPLAINT

             COMES NOW THE Plaintiff, David Orville Kingston, Chapter 11 Debtor

   (“Debtor”), by and through his counsel, Maynes Taggart PLLC, and alleges as follows:

                                 JURISDICTION AND VENUE

             1.    This Court has jurisdiction over this adversary proceeding pursuant to 28

   U.S.C. §§ 1334 and 157, 11 U.S.C. §§ 105(a), 362 and 1141, Article XI of Debtor’s

   confirmed plan of reorganization, and pursuant to the Rules of this Court and the United

   States District Court for the District of Idaho, in that this action arises in and relates to the

   Chapter 11 Bankruptcy Case filed by the above referenced debtor on February 3, 2011 as

   Case No. 11-40128-JDP.

             2.    This proceeding is a core proceeding pursuant to 28 U.S.C. §

   157(b)(2)(A), (C), (L) and/or (O), and to the extent that it is found to be a non-core

   proceeding that is otherwise related to this bankruptcy case, the non-core matters, if any,

   are so inextricably linked with core matters that this Court’s exercise of jurisdiction is

   proper.

             3.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                             PARTIES

             4.    Plaintiff is David Orville Kingston, the Chapter 11 Debtor (“Debtor”).

             5.    Defendant, Bank of America, N.A., is a national banking institution

   conducting business throughout the United States, including in the State of Idaho, and is

   the successor by merger to BAC Home Loans Servicing, L.P. formerly known as

   Countrywide Home Loans Servicing, L.P., successor to Countrywide Home Loans, Inc.




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                                      -2-
Case 18-08044-JMM        Doc 42    Filed 03/12/20 Entered 03/12/20 13:16:49             Desc Main
                                  Document     Page 3 of 24



   Bank of America, N.A. was the original note holder (i.e. owner) of the Loan (as that term

   is defined below) and also served as a servicer of the Loan.

          6.      Defendant, FNMAACT/ACT InvestorBlock 313 FNMA MBS Pool

   Number 431614, who is the investor or owner of the Loan (as that term is defined below).

          7.      Defendant, Federal National Mortgage Association (FNMA), a/k/a Fannie

   Mae, a Federally chartered corporation and subsequent note holder of the Loan (as that

   term is defined below).

          8.      Defendant(s), Does 1-10 are unknown business entities who are

   subsequent note holders, servicers or agents of note holders and servicers, of the Loan (as

   that term is defined below) or who may otherwise have an interest in the subject matter of

   this adversary proceeding, whose identities are currently unknown. Plaintiff reserves the

   right to amend this Complaint at such time as the identities of these Defendants are

   discovered.

          9.      Defendant(s), Does 11-20 are unknown individuals who are subsequent

   note holders, servicers or agents of note holders and servicers, of the Loan (as that term is

   defined below) or who may otherwise have an interest in the subject matter of this

   adversary proceeding, whose identities are currently unknown. Plaintiff reserves the

   right to amend this Complaint at such time as the identities of these Defendants are

   discovered.

          10.     On information and belief, Defendants, and each of them, have assumed

   liability, including individually, by agreement and/or by law, and are joint and severally

   liable for the damages asserted herein.




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                                  -3-
Case 18-08044-JMM             Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49        Desc Main
                                        Document     Page 4 of 24



              11.     On information and belief, at all times mentioned herein, Defendants were

   the agents, principals, employees, servants, partners, joint venturers, and representatives

   of each other. In doing the acts alleged herein, the Defendants, and each of them, were

   acting within the scope and course of their authority as such agents, principals,

   employees, servants, partners, joint venturers, and representatives, and were acting with

   the permission and consent of the other Defendants.

              12.     As set forth above, Defendants were either note holders or loan servicers.

   By agreement between the two, loan servicers serviced the Loan, acting as the note

   holder’s agent, and with its express authority.

              13.     The foregoing Defendants are referred to collectively herein as the

   “Defendants”.

                                       FACTUAL ALLEGATIONS

              14.     On or about March 13, 2007, approximately four years prior to the filing

   of Debtor’s petition, Debtor entered into an Interest Only Adjustable Rate Note and Deed

   of Trust (the “Loan”) with Countrywide Home Loans, Inc. for a property located at 5250

   S. Rainbow Boulevard, Unit 1061, Las Vegas, NV (“Unit 1061”).

              15.     At some point in time after Debtor entered into the Loan, Countrywide

   Home Loans, Inc. was succeeded by BAC Home Loans Servicing, LP (“BAC”) f/k/a

   Countrywide Home Loans Servicing LP.

              16.     On February 3, 2011, Debtor filed a Chapter 11 bankruptcy petition

   (“Petition Date”). By operation of law,1 Debtor’s filing of his petition triggered an

   automatic stay, preventing creditors from continuing or instigating collection efforts

   and/or harassment of the Debtor.
   1
       See generally 11 U.S.C. §§ 105 and 362.



   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                                  -4-
Case 18-08044-JMM           Doc 42      Filed 03/12/20 Entered 03/12/20 13:16:49                      Desc Main
                                       Document     Page 5 of 24



            17.      On April 21, 2011, BAC filed Proof of Claim (Claim 8), as a secured

   claim based on a deed of trust related to Unit 1061.

            18.      Bank of America, N.A. (“BANA”) is the successor by merger to BAC

   Home Loans Servicing, which merger took place in approximately June of 2011.

                                 PLAN TREATMENT AND
                           ADEQUATE PROTECTION STIPULATION

            19.      During the course of the chapter 11 case, Debtor and BANA entered into a

   Stipulation Between David O. Kingston and Bank of America, NA for: (1) Plan

   Treatment; (2) Use of Cash Collateral/Reimbursement of § 506(c) Expenses; and (3)

   Surrender of 1031 S. and 2051 S. Island Green Drive, Coeur D’Alene, Idaho (Doc. 159,

   pp. 5-9)2 (the “Stipulation”) on August 12, 2011.                  A true and correct copy of the

   Stipulation is attached hereto as Exhibit “A” and incorporated herein by reference.

            20.      At the time of, and in the Stipulation, BANA represented that it was the

   owner of the Loan.

            21.      Through the Stipulation, Debtor and BANA stipulated that the current fair

   market value of ten (10) properties located at 5250 S. Rainbow Boulevard (also referred

   to in the Stipulation as the Spanish Palms Condominiums, SP Units or the LV Properties)

   would be a “Cram Down Amount”. Specifically, the fair market value and Cram Down

   Amount of Unit 1061 was stipulated to be $76,000.00. Ex. A at Paragraph 1.

            22.      The Stipulation further provided that, “[c]ommencing within fifteen (15)

   days after entry of a Order approving this Stipulation and continuing monthly thereafter,

   the Debtor shall, as adequate protection and plan treatment, pay monthly payments from

   the rents associated with the LV properties.” Ex. A at Paragraph 2.

   2
    Unless stated otherwise, all references to docket numbers herein shall refer to Debtor’s bankruptcy case,
   Case No. 11-40128-JDP.



   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                                                 -5-
Case 18-08044-JMM       Doc 42    Filed 03/12/20 Entered 03/12/20 13:16:49            Desc Main
                                 Document     Page 6 of 24



          23.     The monthly payment for Unit 1061 was set at $362.84 and was to be

   applied to interest and principal on the Cram Down Amount. Id.

          24.     Interest was stipulated at a fixed rate of 4.0% a.p.r. and the Stipulation

   also stated that, “Cram Down Amounts shall be amortized on a thirty-year (30-year) term

   commencing on the date of Court approval.” Id. at Paragraphs 3 and 4.

          25.     In exchange for the terms in the Stipulation, the Debtor agreed to

   surrender his interest in 1031 and 2051 S. Island Green Drive, Coeur d’Alene, ID. Id. at

   Paragraph 8.

          26.     The Debtor did in fact surrender his interest in 1031 and 2051 S. Island

   Green Drive, Coeur d’Alene, ID.

          27.     The Debtor further agreed in the Stipulation to incorporate the Stipulation

   into any proposed chapter 11 plan. Id. at Paragraph 9.

                  The Debtor hereby agrees to incorporate the terms of the Stipulation in
                  any proposed Plan of Reorganization submitted by the Debtor for
                  confirmation and BOA is willing to consent to such a Plan of
                  Reorganization under the terms and conditions stated herein. Id.
                  (emphasis added)

          28.     Notably, Debtor and BANA did not include any additional terms of the

   Loan or Deed of Trust into the Stipulation.

          29.     On August 31, 2011 the Bankruptcy Court entered its Order Granting

   Motion for Approval of Agreement Relating to Providing Adequate Protection and Use of

   Cash Collateral Pursuant to Rule 4001(d) (Doc. 171) (the “Approval Order”) by which it

   ordered that the Stipulation be approved. A true and correct copy of the Approval Order

   is attached hereto as Exhibit “B” and incorporated herein by reference.




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                                  -6-
Case 18-08044-JMM       Doc 42    Filed 03/12/20 Entered 03/12/20 13:16:49           Desc Main
                                 Document     Page 7 of 24



          30.     Pursuant to the terms of the approved Stipulation, Debtor’s payment

   obligations commenced on August 31, 2011 (the “Payment Commencement Date”) and

   were due by September 15, 2011 and the 15th of each month thereafter (the “Payment

   Due Date”), thus superseding all other terms and conditions of the Loan and related deed

   of trust between Debtor and BANA.

          31.     Since the Payment Commencement Date, Debtor has timely made all

   payments on Unit 1061 pursuant to the terms of the Stipulation.

                  STAY VIOLATIONS IMMEDIATELY COMMENCE

          32.     Immediately following entry of the Approval Order, BANA began and

   continued sending payment demands inconsistent with the Stipulation. For example,

   attached hereto as Exhibit “C”, which is and incorporated herein by reference, is a copy

   of the BANA Notice dated September 6, 2012, wherein BANA sets forth a schedule of

   fees associated with the servicing of Debtor’s account, including Late Fees, Release Fees,

   and an Annual Fee, although the treatment of the loan under the Approval Order and plan

   does not allow such fees to be charged.

          33.     On information and belief, similar demands continued to be sent to the

   Debtor on a regular monthly basis throughout the bankruptcy case, post-confirmation of

   Debtor’s plan and post-bankruptcy case closure.

                     PLAN CONFIRMATION AND CASE CLOSURE

          34.     Subsequent to entry of the Approval Order, the stipulated treatment of the

   ten (10) Rainbow Boulevard properties was incorporated into Debtor’s Third Amended

   Chapter 11 Plan of Reorganization (Doc. 401) as Class 4.




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                               -7-
Case 18-08044-JMM        Doc 42    Filed 03/12/20 Entered 03/12/20 13:16:49         Desc Main
                                  Document     Page 8 of 24



          35.     On December 20, 2012 the Bankruptcy Court entered an Order

   Confirming Chapter 11 Plan (Doc. 496) (the “Confirmation Order”), confirming the

   Debtor’s Third Amended Chapter 11 Plan of Reorganization (the “Confirmed

   Plan”)(Doc. 496-1), including the stipulated treatment of the secured claim on Unit 1061

   of the Rainbow Boulevard properties. True and correct copies of the Confirmation Order

   and Confirmed Plan are attached hereto as Exhibits “D” and “E”, respectively, which are

   incorporated herein by reference.

          36.     On December 23, 2012, notice of the Confirmed Plan and the

   Confirmation Order was provided to BANA through counsel of record. A true and

   correct copy of the BNC Notice of the Confirmation Order, Doc. 500 is attached hereto

   as Exhibit “F” and incorporated herein by reference. See specifically Ex. “F” at p. 11

   (service effected on “David E Leta on behalf of Creditor Bank of America

   delta@swlaw.com”; “Lance E Olsen on behalf of Creditor BAC Home Loans Servicing,

   LP ecfid@rcflegal.com”; and “Monte C Gray on behalf of Creditor Bank of America

   montegray@cableone.net”).

          37.     These Defendants constitute members of Class 4 of the Confirmed Plan.

          38.     The Confirmed Plan, Paragraph 3.3.2, Class 4 incorporates by reference

   the terms of the Stipulation, as follows:




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                             -8-
Case 18-08044-JMM       Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49               Desc Main
                                  Document     Page 9 of 24



   (Exhibit “E”, Doc. 496-1, pp. 10-11).

           39.    Section 3.3.2 of the Confirmed Plan incorporated the Stipulation into the

   plan, and provided that through the Confirmed Plan each secured creditor would retain its

   lien. The terms, covenants, etc. of the Loan and Deed of Trust were not included in the

   Stipulation, nor incorporated into the Confirmed Plan.

           40.    The Confirmed Plan further provides that “all holders of claims against . . .

   Debtor are permanently enjoined” from collection activities. Exhibit “E” at pp. 29-30.

           41.    Paragraph 12.5 of the Confirmed Plan (Doc. 496-1, pp. 29-30) provides

   that:




           42.    The Confirmed Plan further provides that the provisions of sections 105

   and 362 of the Bankruptcy Code “shall remain in full force and effect during the term of

   the Plan.” Ex. “E” at p. 32.

           43.    Section 14.4 of the Confirmed Plan provides that the obligations set out

   therein are binding upon any heir, executor, administrator, successor or assign. Id.

           44.    Section 14.5 of the Confirmed Plan (Doc. 496-1, p. 32), expressly

   provides:




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                                  -9-
Case 18-08044-JMM       Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49       Desc Main
                                 Document      Page 10 of 24




          45.     On March 29, 2013, the Bankruptcy Court entered an Order Closing

   Chapter 11 Case (Doc. 549).

                       VIOLATIONS CONTINUE AND ESCALATE

          46.     On information and belief BANA continued to send inaccurate loan

   statements and demands for payments each month to Debtor.

          47.     Debtor, his personal assistant and his in-house counsel made repeated

   efforts to telephone BANA to correct the errors, to no avail.

          48.     Each telephone call to BANA would result in the Debtor, his personal

   assistant, or his in-house counsel being shuttled between various departments and

   individuals with little to no personal understanding of Debtor’s obligations under the

   Stipulation, Approval Order, Confirmed Plan and Confirmation Order.

          49.     After countless hours of telephone efforts to correct the ongoing stay

   violations and breaches of the Confirmed Plan, on January 31, 2013, the Debtor’s

   personal assistant, Janae Kingston, sent a letter to BANA expressing concern that the

   payments on all ten BANA loans, including the subject Loan, had been misapplied.

          50.     In her January 31, 2013 letter to BANA, Ms. Kingston provided a copy of

   the Stipulation and requested a statement of accounts showing correction of the

   misapplied payments.




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                            - 10 -
Case 18-08044-JMM       Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49          Desc Main
                                 Document      Page 11 of 24



          51.    Referencing BANA’s failure to correct the stay violations and breaches of

   the Confirmed Plan, Ms. Kingston expressly noted:




   A true and correct copy of the January 31, 2013 Letter and enclosures is attached hereto

   as Exhibit “G” and incorporated herein by reference.

          52.    BANA did not respond to the January 31, 2013 Letter.

          53.     On or about February 19, 2013, the Debtor received a Notice of

   Assignment, Sale, or Transfer of Ownership of Mortgage Loan dated January 13, 2013

   indicating that BANA had sold several of the loans associated with the Rainbow

   Boulevard Properties to BofA Merrill Lynch Asset Holdings, Inc. on January 25, 2013

   (the “First Notice of Assignment”).

          54.    According to the First Notice of Assignment, BANA retained the

   servicing obligations on the Loan.

          55.    In response to the First Notice of Assignment, the Debtor’s personal

   assistant, Ms. Janae Kingston, sent a letter to BANA and courtesy copied BofA Merrill

   Lynch Asset Holdings, Inc. (the “February 19, 2013 Letter”) providing copies of the First

   Notice of Assignment, the Stipulation (along with the Motion for Approval), and her

   January 31, 2013 Letter with enclosures. A true and correct copy of Ms. Kingston’s

   February 19, 2013 Letter and enclosures is attached hereto as Exhibit “H” and

   incorporated herein by reference.




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                             - 11 -
Case 18-08044-JMM         Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49          Desc Main
                                   Document      Page 12 of 24



          56.     In her February 19, 2013 Letter, Ms. Kingston again notified BANA that

   the Loans were subject to “cram down” thereby reducing the principal balance, and also

   adjusting the interest rate and term.

          57.     In her February 19, 2013 Letter, Ms. Kingston expressly requested, “If

   these loans are to be sold, the correct information should be given to the purchaser.”

          58.     Ms. Kingston further noted:




          59.     Notably, Ms. Kingston concluded her February 19, 2013 Letter with the

   assertion that “the next letter will be from Mr. Kingston’s attorney” if the matter were not

   corrected.

          60.     On February 21, 2013, counsel for Mr. Kingston contacted counsel of

   record for BANA via email seeking to correct the ongoing stay violations.

          61.     In response, BANA’s counsel requested a copy of the Confirmed Plan, the

   Confirmation Order and the Stipulation. Copies of all three documents, together with the

   February 19, 2013 Letter and enclosures (which includes the Stipulation), were sent to

   BOA’s counsel via email on February 22, 2013. A true and correct copy of the February

   21-22, 2013 Email Correspondence is attached hereto as Exhibit “I” and incorporated

   herein by reference.

          62.     On February 26, 2013, the paralegal for BANA’s counsel contacted

   Debtor’s counsel requesting proof of Debtor’s payments because “BoA claims that their

   system accurately reflects the new terms of the loan and found no discrepancies.”




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                                  - 12 -
Case 18-08044-JMM       Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49          Desc Main
                                 Document      Page 13 of 24



          63.     On March 13, 2013, Debtor’s counsel forwarded proof of payment,

   including 95 pages of cancelled checks, via reply email. A true and correct copy of the

   February 26 and March 13, 2013 Emails, with attachments, are attached hereto as Exhibit

   “J” and incorporated herein by reference.

          64.     On or about April 3, 2013, BANA responded:




   Attached hereto as Exhibit “K” is a true and correct copy of the April 3, 2013 Email,

   which is incorporated herein by reference.

          65.     On information and belief, BANA never accurately completed a Master

   File Change to reflect the new terms of the ten (10) loans, including the Loan.

          66.     Additional evidence that BANA was continuing to follow its own policies

   as opposed to the Confirmed Plan or Confirmation Order came by a Notice dated October

   15, 2013, telling Debtor he was not able to pre-pay on the Loan, which stated, “Our

   policy will not allow mortgage loans to be paid in advance . . .” Attached hereto as

   Exhibit “L” is a true and correct copy of the October 15, 2013 Notice, which is

   incorporated herein by reference.

          67.     Further, on information and belief, BANA never advised subsequent note

   purchasers of the Confirmed Plan, Confirmation Order, Approval Order or Stipulation.

   This belief is based, in part, on a June 29, 2015 letter from Seterus, Inc. (the “June 29,

   2015 Seterus Letter”), indicating that on April 1, 2015 BANA sold Seterus certain loans

   without providing any bankruptcy information, as follows:




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                              - 13 -
Case 18-08044-JMM       Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49           Desc Main
                                 Document      Page 14 of 24




   A true and correct copy of the June 29, 2015 Seterus Letter is attached hereto as Exhibit

   “M” and incorporated herein by reference.

          68.     On or about May 1, 2014, Debtor’s personal assistant prepared a summary

   comparison on the ten (10) loans, showing the inaccurate balances, interest rates and

   monthly payments being demanded by BANA in comparison to the amounts required

   under the Stipulation, Approval Order, Confirmed Plan and Confirmation Order. A true

   and correct copy of the Kingston - BOA Balance, Interest and Monthly Payment

   Comparison as of May 2014 is attached hereto as Exhibit “N” and incorporated herein by

   reference.

          69.     On September 10, 2014, Debtor’s counsel again sent BANA’s counsel a

   letter detailing the history of the ongoing stay violations (the “September 10, 2014

   Letter”). A true and correct copy of the September 10, 2014 Letter with enclosures is

   attached hereto as Exhibit “O” and incorporated herein by reference.

          70.     A copy of Exhibit “N” was provided to BANA’s counsel as a part of the

   September 20, 2014 Letter. See Exhibit “O” at p. 221.

          71.     As noted in the September 10, 2014 Letter, during all times relevant

   hereto, BANA and subsequent Defendants, were reporting these loans incorrectly to the

   credit reporting agencies, damaging Mr. Kingston’s credit score. Exhibit “O” at pp. 3

   and 223-225.




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                               - 14 -
Case 18-08044-JMM       Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49          Desc Main
                                 Document      Page 15 of 24



           72.   As noted in the credit reports enclosed in the September 10, 2014 Letter,

   each of the ten (10) loans were reported in a “Derogatory” condition, with pay status

   either “Unknown” or “Late 150 Days”. No reference is made to the Confirmed Plan or

   Stipulation, or payments under the same. Id. at pp. 223-25.

           73.   In response to the September 10, 2014 Letter, on October 7, 2017,

   BANA’s counsel sent a letter providing inaccurate payment histories, and asserting that

   while the loans had been adjusted, two (2) of the ten (10) loans were “Current, paid

   ahead” while the remaining eight (8) loans were “Past due”. A true and correct copy of

   the October 7, 2014 Letter with enclosures is attached hereto as Exhibit “P” and

   incorporated herein by reference.

           74.   BANA’s modified and revised loan history for Unit 1061 is contained in

   Exhibit “P” at pp. 26-32, but fails to include all of Debtor’s payments on the Loan. It is

   unclear why the pagination for Unit 1061 begins on “Page 4” and fails to include “Pages

   1-3”.

           75.   BANA’s actions in contravention of the Confirmed Plan also included

   inaccurate reporting on the Loan to the Consumer Reporting Agencies (CRA). Despite

   requests by Debtor to correct inaccurately reported information, BANA failed to do so.

   By correspondence dated December 29, 2016, BANA maintained that the information

   they provided to the CRA was accurate. A true and correct copy of the December 29,

   2016 Correspondence is attached hereto as Exhibit “Q” and incorporated herein by

   reference.

           76.   On June 1, 2017, Debtor’s personal assistant, Janae Kingston, sent a letter

   to the various loan servicers for each of the ten (10) units that were subject to the




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                              - 15 -
Case 18-08044-JMM          Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49       Desc Main
                                    Document      Page 16 of 24



   Stipulation. A true and correct copy of the June 1, 2017 letter is attached hereto as

   Exhibit “R” and incorporated herein by reference.

          77.     Ms. Kingston’s June 1st letter again pointed out to all loan servicers that

   the loans are subject to the Stipulation and Confirmed Plan. Included with the letter was

   a copy of the Stipulation, amortization schedules based on the cram down amounts, as

   well as copies of checks sent with respect to the particular loan/unit.

          78.     Exasperated from the continued difficulties in dealing with the

   bureaucracy of the multiple loan servicers, Ms. Kingston further pleads:



   [Spacing Intentional]




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                              - 16 -
Case 18-08044-JMM        Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49       Desc Main
                                  Document      Page 17 of 24




   Ex. R at pp. 1-2.

          79.     On information and belief, none of the loan servicers to whom the letter

   was sent – Seterus, Inc., Rushmore Loan Management, Fay Servicing, LLC, BANA, or

   BSI Financial – responded to Ms. Kingston’s correspondence or made any substantive

   changes in their servicing of the loans.

          80.     In response to an inquiry by Debtor’s In-House Counsel, BANA sent a

   Notice dated December 15, 2017, which indicated that Bank of America, N.A. was the

   servicer of the Loan and that FNMAACT/ACT InvestorBlock 313 FNMA MBS Pool


   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                           - 17 -
Case 18-08044-JMM         Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49         Desc Main
                                   Document      Page 18 of 24



   Number 431614 (believed to be a Federal National Mortgage Association, i.e. Fannie

   Mae, mortgage-backed security trust) was the owner of the Loan. Attached hereto as

   Exhibit “S” is a true and correct copy of the December 15, 2017 Notice, which is

   incorporated herein by reference.

           81.     This notice clearly articulates an agency relationship between Fannie Mae

   and BANA. It provides that, “[t]he servicer collects your mortgage payments, sends your

   billing statements, and provides the day-to-day servicing of your account on the

   investor’s behalf.” Exhibit S, p. 1.

           82.     The notice provides additional details regarding the agency relationship,

   including     that   Fannie   Mae      has   express   authority   over   BANA’s   actions:




   Id. Fannie Mae granted BANA authority to handle most requests, but also provides

   limitations, i.e. “control”, on that authority.

           83.     Debtor has made every required monthly payment on the Loan from the

   Payment Commencement Date to the present. Attached hereto as Exhibit “T” is a

   summary of all payments by the Debtor on the Loan (“Debtor’s Payment Summary”).

           84.     Defendants have received all of Debtor’s payments on the Loan from the

   Payment Commencement Date to the present. Attached hereto as Exhibit “U” are all of

   the cancelled checks on the Loan.

           85.     As a result of Defendants’ failures to follow the Stipulation, Approval

   Order, Confirmed Plan and Confirmation Order, Debtor has been required to spending



   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                               - 18 -
Case 18-08044-JMM       Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49          Desc Main
                                 Document      Page 19 of 24



   countless hours, including staff time, in responding to Defendants’ baseless

   correspondence and violations, incurred attorneys’ fees and expenses, delivery charges in

   responding to Defendants’ violations, and such damages and fees continue to mount.

          86.     Further, as a result of Defendants’ inaccurate reporting to the various

   credit reporting agencies, Debtor’s credit score has been damaged.

          87.     Attached hereto as Exhibit “V” and Exhibit “W” and incorporated herein

   by reference, are true and correct copies of the Debtor’s Redacted Credit Reports as of

   September 24, 2015 and July 7, 2017, respectively, showing derogatory and inaccurate

   reporting, including assertions that some of the loans were in foreclosure, by Defendants

   to the three major credit-reporting agencies.

          88.     Debtor has made multiple efforts to get Defendants to correct their credit

   reporting errors, but Defendants have refused or ignored Debtor’s repeated requests.

          89.     As a result of Defendants’ actions and resulting damage to Debtor’s credit

   score, Debtor and his business have been unable to obtain credit on reasonable terms,

   thereby negatively impacting Debtor’s ability to perform the Confirmed Plan. Attached

   hereto as Exhibit “X” and incorporated herein by reference, is a true and correct copy of

   an October 11, 2018 email from Chase Bank to Debtor indicating denial of a mortgage

   request due to Debtor’s credit score.

          90.     As a direct result of Defendants’ actions in repeating and continuously

   violating the Stipulation, Approval Order, Confirmed Plan and Confirmation Order,

   Debtor was required to reopen the bankruptcy case incurring additional filing fees and

   U.S. Trustee’s quarterly fees that Defendants should be required to reimburse, in an

   amount according to proof.




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                                - 19 -
Case 18-08044-JMM         Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49          Desc Main
                                   Document      Page 20 of 24



          91.     Defendants have engaged in a systematic scheme of sending multiple

   communications of default, missed payments, foreclosure notices, incorrect statements,

   fees, etc., which are intended to confuse, coerce, intimidate and wear down Debtor, in

   hopes of causing him to succumb to such erroneous demands.

          92.     In some instances, Defendants have posted erroneous foreclosure notices

   on properties related to the ten (10) loans, and on information and belief on Unit 1034.

          93.     Further, on information and belief, each Defendant has provided Debtor

   with annual Mortgage Interest Statements (Form 1098) that are inaccurate and that have

   impacted Debtor’s tax obligations. For example, attached hereto as Exhibit “Y” is a true

   and correct copy of the inaccurate Form 1098 (redacted) received from BSI Financial

   Services, which is incorporated by reference, that indicates further violations of the

   Stipulation, Approval Order, Confirmed Plan and Confirmation Order by assessing

   additional fees and charges not provided for in the Confirmed Plan and/or Stipulation

   against the Debtor.

          94.     The erroneous tax documents from Defendants have further damaged

   Debtor, requiring increase professional accounting assistance to correct and/or payment

   of additional taxes.

          95.     Defendants’ preferred responses to Debtor’s repeated demands, as

   outlined above, have been to simply transfer the note rather than comply with the

   Stipulation, Approval Order, Confirmed Plan and Confirmation Order.

          96.     Upon information and belief, the entities servicing the Loan have changed

   multiple times. The loan servicers have similarly failed to follow the terms of the

   Stipulation, Approval Order, Confirmed Plan and Confirmation Order.




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                               - 20 -
Case 18-08044-JMM       Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49           Desc Main
                                 Document      Page 21 of 24



          97.     Defendants’ actions have resulted in extreme stress and frustration to

   Debtor, have negatively affected his business reputation and have adversely affected

   Debtor’s credit worthiness, required him to downsize his operations, impairing the

   Debtor’s ability to perform and complete the Confirmed Plan.

          98.     Debtor has filed an Amended Motion for Contempt for Plan Continuing

   Plan Violations and Ongoing and Willful Violations of the Automatic Stay (the “Motion”)

   (Doc. 656) in the main bankruptcy case relating to many of the actions of the Defendants

   set forth above. Debtor incorporates the Motion herein by reference, as though fully set

   out herein.

          99.     BANA acted as, and was authorized to act, as Fannie Mae’s agent with

   regards to the Loan. Fannie Mae controlled BOA’s actions, and BOA was acting within

   the Scope of its authority from Fannie Mae while servicing the Loan. Fannie Mae was

   therefore responsible and liable for the actions of BOA in servicing the Loan owned by it.

                                       COUNT ONE
                                  (BREACH OF CONTRACT)

          100.    Plaintiff realleges paragraphs 1 through 99, and makes the same a part of

   Count Three as though fully set out herein.

          101.    “[A] confirmed Chapter 11 plan ‘creates a new contract between the

   reorganized debtor and its creditors, thereby releasing the reorganized debtor from the

   obligations previously incurred by the debtor, to the extent provided in the plan.’” United

   States v. Goff, 05.1 IBCR 3, 7 (Bankr. D. Idaho 2005) (citation omitted).

          102.    As set forth above, BANA freely and voluntarily entered into the

   Stipulation with Debtor, which is attached hereto as Exhibit “A”, which was incorporated

   into the Confirmed Plan, the “new contract.” Subsequent Defendants who purchased the



   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                               - 21 -
Case 18-08044-JMM        Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49         Desc Main
                                  Document      Page 22 of 24



   Loan and became note holders, and the servicers acting as agents and under the authority

   of the note holders, received the rights and benefits of, but were also bound by the terms

   of the Confirmed Plan, pursuant to the terms of the Confirmed Plan (Section 14.4), which

   is attached hereto as Exhibit E.

          103.    Defendants, by their actions set forth above, have breached the terms of

   the Confirmed Plan and the Stipulation, which is incorporated therein.

          104.    Such breaches include, by way of illustration and not limitation, requiring

   additional payments not required under the Plan, requiring different payment amounts,

   misapplying payments, commencing or reporting foreclosure actions, etc.

          105.    Defendants have acted in bad faith in performing their obligations under

   the Stipulation.

          106.    As direct and proximate result of Defendants’ actions, Debtor has

   sustained hundreds of thousands of dollars in damages, the exact amount to be

   determined at trial, but not less than $250,000.00.

          107.    Further, pursuant to Nevada Revised Statutes § 18.010, Debtor is entitled

   to an award of attorney’s fees and costs, in an amount according to proof, but not less

   than $50,000.00.



          WHEREFORE, Debtor prays for Judgment against Defendants as follows:

          1.      ON COUNT ONE (BREACH OF CONTRACT):

                  A.      For a Judgment against Defendants, joint and severally, in

   Debtor’s favor in an amount according to proof;




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                              - 22 -
Case 18-08044-JMM        Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49            Desc Main
                                  Document      Page 23 of 24



                  B.      That Debtor be awarded reasonable attorney’s fees in the sum of

   $50,000.00 should the action result in a default judgment against Defendants; if the

   action is contested, Debtor should be entitled to the attorney’s fees and costs incurred;

                  C.      For such other and further relief as the Court may deem just.



          DATED:          March 12, 2020

                          MAYNES TAGGART PLLC

                          /s/ Stephen K. Madsen
                          STEPHEN K. MADSEN




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                                 - 23 -
Case 18-08044-JMM       Doc 42     Filed 03/12/20 Entered 03/12/20 13:16:49         Desc Main
                                 Document      Page 24 of 24



                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 12, 2020, I filed a copy of the foregoing
   pleading with the Court via CM/ECF and the following parties are reflected as receiving
   the Notice of Electronic Filing as CM/ECF Registered Participants:

   Elizabeth M. Z. Timmermans on behalf of Defendant Federal National Mortgage
   Association; Defendant Bank of America Corporation
   eztimmermans@mcguirewoods.com, slatta@mcguirewoods.com;
   ARobinson@mcguirewoods.com

   John F Kurtz, Jr on behalf of Defendant Bank of America Corporation; Defendant
   Federal National Mortgage Association
   jkurtz@hawleytroxell.com, lhanks@hawleytroxell.com

   Robert A Muckenfuss on behalf of Defendant Federal National Mortgage Association;
   Defendant Bank of America Corporation - rmuckenfuss@mcquirewoods.com

   Sheila Rae Schwager on behalf of Defendant Bank of America Corporation,
   dsorg@hawleytroxell.com


   And as otherwise noted on the Court’s Notice of Electronic Filing.

          DATED:         March 12, 2020


                         _/s/ Stephen K. Madsen___
                         STEPHEN K. MADSEN




   SECOND AMENDED COMPLAINT; CASE NO. 18-08044 – UNIT 1061                           - 24 -
